Citation Nr: 0105900	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-24 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as bronchitis.

2.  Entitlement to a compensable disability evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1966.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a November 1998 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 


REMAND

After a review of the veteran's claims folder, the Board 
finds that further development of the case is necessary.  

In issuing this remand, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The law provides that VA has a duty to assist veterans and 
other claimants in developing their claims for VA benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This duty to assist requires VA to 
make "reasonable efforts to obtain relevant records 
(including private records)" and that to provide a medical 
examination when such examination is necessary to make a 
decision on the claim.  Id. at § 3(a) (to be codified as 
amended at 38 U.S.C. § 5103A).

With respect to the veteran's claim for service connection 
for COPD, the evidence shows that the veteran was 
hospitalized for this disability in November 1997.  In light 
of the changes brought about by the Veterans Claims 
Assistance Act of 2000, a VA examination would be probative 
in ascertaining the etiology of the veteran's COPD. 

Additionally, the Board is of the opinion that a new 
examination would be probative in assessing the severity of 
the veteran's hemorrhoids.  In February 1998, the veteran 
underwent surgery to correct a prolapsed external thrombosed 
hemorrhoid.  A subsequent May 1998 follow-up treatment record 
indicates that there was no prolapse; however, the examiner 
noted that external hemorrhoids were found.  The examiner 
recommended a flexible sigmoidoscopy and barium enema at some 
point.   On his November 1999 substantive appeal, the veteran 
indicated that his surgery did not alleviate his symptoms.  
Furthermore, he stated that he was informed by his VA 
physician that he needed further surgery; however, due to his 
age and past history, further surgery would worsen his bowel 
problems.  Based on the foregoing, a VA examination would be 
probative in ascertaining the present severity of the 
veteran's hemorrhoids.  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for the reasons 
discussed above, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for COPD and 
hemorrhoids since June 1998.  After 
securing the necessary release, the RO 
should obtain these records.  The RO 
should document its efforts to obtain the 
requested information in the claims 
folder.  

If requests for any private treatment 
records are not successful, the RO 
should inform the veteran and his 
representative so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c).

2.  The veteran should be afforded a VA 
examination to determine whether his 
COPD, claimed as bronchitis, began during 
was aggravated in service. The veteran 
should be advised of his responsibility 
to report for a VA examination under 38 
C.F.R. § 3.655.  The RO should furnish 
the examiner with a copy of this remand 
and the veteran's entire claims folder 
for review prior to the examination.

In requesting that the examination be 
scheduled, the RO should assure that the 
VAMC has the veteran's current address of 
record.  The VAMC making arrangement for 
the examination must provide the RO 
sufficient written documentation to 
confirm that notice was sent, the date 
notice was sent, and the address to which 
notice was sent.  Such documentation is 
to be placed in the claims folder.

The examiner should:

a)  Review the veteran's medical 
history prior to conducting the 
examination, and indicate that the 
claims folder has been reviewed.  
All necessary tests, including x-
rays if indicated, should be 
conducted and the examiner should 
review the results of any testing 
prior to completion of the report.

b)  Indicate whether the veteran 
currently has COPD or bronchitis.  
If so, the examiner should proffer 
an opinion as to whether the 
condition(s) was "more likely than 
not," "at least as likely as 
not," or "not as least as likely 
as not" incurred in or aggravated 
by the veteran's active duty, or 
whether the condition(s) was "more 
likely than not," "at least as 
likely as not," or "not at least 
as likely as not" secondary to a 
service connected disability. 

3.  The veteran should be afforded a VA 
examination to determine the severity of 
his service connected hemorrhoids.  The 
veteran should be advised of his 
responsibility to report for a VA 
examination under 38 C.F.R. § 3.655.  The 
RO should furnish the examiner with a 
copy of this remand and the veteran's 
entire claims folder for review prior to 
the examination.

In requesting that the examination be 
scheduled, the RO should assure that the 
VAMC has the veteran's current address of 
record.  The VAMC making arrangement for 
the examination must provide the RO 
sufficient written documentation to 
confirm that notice was sent, the date 
notice was sent, and the address to which 
notice was sent.  Such documentation is 
to be placed in the claims folder.

The examiner should:

a)  Review the veteran's medical 
history prior to conducting the 
examination, and indicate that the 
claims folder has been reviewed.  
All necessary tests, should be 
conducted and the examiner should 
review the results of any testing 
prior to completion of the report.

b)  Indicate whether external or 
internal hemorrhoids are presently 
shown.  If so, the examiner should 
comment on the frequency and 
severity of the hemorrhoids.  In 
particular, the examiner should 
indicate whether any of the 
following symptoms or signs are 
presently shown, or otherwise 
indicated in the record:

1)  Large or thrombotic 
hemorrhoids;
2)  Irreducible hemorrhoids;
3)  Excessive redundant tissue;
4)  Persistent bleeding;
5)  Anemia; or
6)  Fissures.

c)  Indicate whether further follow-
up treatment, to include surgery, is 
clinically recommended or indicated 
by the record.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report(s).

The examiner(s) must provide a 
comprehensive report(s) including 
complete rationales for all conclusions 
reached.  If further testing or 
examination by other specialists is 
determined to be warranted in order to 
evaluate the residuals of the conditions 
in issue, such testing or examination is 
to be accomplished.

4.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the requested 
examination(s) does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  Upon completion of the above, the RO 
should readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
7.  If the decision with respect to the 
claims remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
her claims.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




